Case 1:20-cv-05558-RMB-KMW Document 35 Filed 03/05/21 Page 1 of 11 PageID: 239



                                                           [Docket No. 28]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


  ELLEN FENSTERER, an
  individual; on behalf of
  herself and all others
  similarly situated,                  Civil No. 20-5558(RMB/KMW)

             Plaintiff,                            OPINION

             v.

  CAPITAL ONE BANK (USA), N.A.,

             Defendant.



 APPEARANCES:

 Kimmel & Silverman, P.C.
 By: Amy Lynn Bennecoff Ginsburg, Esq.
      Jacob U. Ginsburg, Esq.
 30 East Butler Pike
 Ambler, PA 19002
           Attorneys for Plaintiff

 McGuire Woods LLP
 By: Philip Andrew Goldstein, Esq.
 1251 Avenue of the Americas
 20th Floor
 New York, NY 10020
            Attorney for Defendant

 BUMB, UNITED STATES DISTRICT JUDGE:

       Before the Court is Defendant Capital One Bank (USA),

 N.A.’s (“Defendant” or “Capital One”) Motion to Dismiss the

 First Amended Class Action Complaint. [Docket No. 28] For the

 reasons discussed herein, the Court will grant this motion.

                                      1
Case 1:20-cv-05558-RMB-KMW Document 35 Filed 03/05/21 Page 2 of 11 PageID: 240



    I.     BACKGROUND

         This dispute concerns the COVID-19 pandemic and various

 safety measures taken to reduce the global spread of the virus.

 In January 2020, Plaintiff Ellen Fensterer (“Plaintiff” or

 “Fensterer”) purchased three British Airways airline tickets

 from New York to Athens, Greece scheduled for April 3, 2020,

 with a return flight booked for April 13, 2020. [Docket No. 5,

 at ¶ 15]. Plaintiff bought these tickets through Capital One

 Venture Card Rewards. [Id. at ¶ 16]. In total, Plaintiff charged

 $4,906.31 to her Capital One credit card and redeemed rewards

 points for the airline tickets. [Id.].

         In March 2020, President Donald Trump signed a COVID-19

 travel restriction, which significantly limited travel between

 the United States and Europe. This restriction went into effect

 on March 13, 2020 and was scheduled to last for 30 days. [Id. at

 ¶ 17]. As a result, Plaintiff would be unable to use her airline

 tickets.

         Plaintiff alleges that she first contacted Capital One

 shortly after the travel restrictions were announced. [Id. at ¶

 18]. Although Plaintiff spoke with a Capital One representative,

 she was told to contact customer service again in two weeks.

 [Id.]. About two weeks later, Plaintiff called Capital One

 again. [Id. at ¶ 19]. On this call, Plaintiff spoke with another

 Capital One representative, who purportedly informed Plaintiff

                                      2
Case 1:20-cv-05558-RMB-KMW Document 35 Filed 03/05/21 Page 3 of 11 PageID: 241



 that British Airways was offering only travel vouchers and not

 cash refunds. [Id.]

       Plaintiff then called British Airways. [Id. at ¶ 20].

 During this call, Plaintiff learned that because she purchased

 her tickets through Capital One, British Airways would not

 assist her. [Id.]. The representative did, however, allegedly

 inform Plaintiff that all customers who booked directly through

 British Airways would receive a full refund, not a voucher.

 [Id.]. The Complaint then alleges that Plaintiff contacted

 Capital One again, who now told her that “neither her rewards

 points, nor credit card charges for the tickets would be

 refunded.” [Id. at ¶ 21].

       In this putative class action, Plaintiff seeks to bring a

 claim “on behalf of a Class consisting of all Capital One

 Venture Card holders in the state of New Jersey who purchased

 airline travel using their Capital One Venture Card for travel

 on flights that later were canceled as a result of COVID-19

 travel restrictions.” [Id. at ¶ 26]. She alleges violations of

 the New Jersey Consumer Fraud Act, Unjust Enrichment,

 Conversion, Fraudulent Misrepresentation, and Breach of

 Contract. In its present motion, Defendant seeks to dismiss the

 complaint under Federal Rules of Civil Procedure 12(b)(1) and

 12(b)(6). [Docket No. 28].




                                      3
Case 1:20-cv-05558-RMB-KMW Document 35 Filed 03/05/21 Page 4 of 11 PageID: 242



    II.   SUBJECT MATTER JURISDICTION

       Defendant argues that the Court lacks subject matter

 jurisdiction over Plaintiff’s claims because British Airways has

 fully refunded Plaintiff’s purchase. [Docket No. 28-1, at 3].

 After British Airways approved this refund, Capital One then

 “processed that refund and credited Fensterer’s Capital One

 account for the exact amount of cash and reward points that

 Fensterer used to purchase the cancelled flight tickets.” [Id.]

 This, Defendant concludes, moots this dispute.

       In response, Plaintiff argues that any alleged refund is

 outside the four corners of the complaint and cannot be

 considered in resolving Defendant’s motion. [Docket No. 30, at

 4]. Plaintiff then contends that, even if the Court finds that

 she received a refund, she still has a concrete interest in the

 outcome of the case and, because she has alleged claims that

 relate back, she can still serve as an adequate class

 representative. [Id. at 5-6].

       This Court has jurisdiction over “Cases” and

 “Controversies.” U.S. Const. art. III, § 2, cl. 1. A “corollary

 to this case-or-controversy requirement is that an actual

 controversy must be extant at all stages of review, not merely

 at the time the complaint is filed.” Genesis Healthcare Corp. v.

 Symczyk, 569 U.S. 66, 72 (2013). So, if an intervening

 circumstance “deprives the plaintiff of a personal stake in the

                                      4
Case 1:20-cv-05558-RMB-KMW Document 35 Filed 03/05/21 Page 5 of 11 PageID: 243



 outcome of the lawsuit, at any point during litigation,” then

 “the action can no longer proceed and must be dismissed as

 moot.” Id. (internal quotation marks omitted). Indeed, the Court

 can “entertain actions only if they present live disputes, ones

 in which both sides have a personal stake.” Hartnett v.

 Pennsylvania State Educ. Ass’n, 963 F.3d 301, 305 (3d Cir.

 2020).

       Standing and mootness are “two distinct justiciability

 doctrines.” Id. at 306. “The requisite personal interest that

 must exist at the commencement of the litigation (standing) must

 continue throughout its existence (mootness).” Friends of the

 Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167,

 189 (2000). (parentheticals in original). At the start of

 litigation, the burden to establish a personal interest— and,

 thereby, standing— rests with the plaintiff, as the party

 seeking a federal forum. Hartnett, 963 F.3d at 305 (citing

 Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). Once a

 plaintiff has established standing, the burden shifts to the

 opposing party. If a defendant claims that a later development

 has mooted a case, and thus ended a plaintiff’s personal

 interest in the case, it bears “[t]he heavy burden of persuading

 the court” that the dispute is truly moot. Friends of the Earth,

 528 U.S. at 170.




                                      5
Case 1:20-cv-05558-RMB-KMW Document 35 Filed 03/05/21 Page 6 of 11 PageID: 244



       A case “will be considered moot, and therefore

 nonjusticiable as involving no case or controversy, if ‘the

 issues presented are no longer live or the parties lack a

 legally cognizable interest in the outcome.’” Matter of Kulp

 Foundry, Inc., 691 F.2d 1125, 1128 (3d Cir. 1982) (quoting

 Murphy v. Hunt, 455 U.S. 478, 481 (1982)). An action presents a

 case or controversy when it involves a legal controversy that

 (1) is real and not hypothetical, (2) affects an individual in a

 concrete manner, so as to provide the factual predicate for

 reasoned adjudication, and (3) involves sufficiently adverse

 parties so as to sharpen the issues for judicial resolution. In

 re Surrick, 338 F.3d 224, 229 (3d Cir. 2003).

       The proper procedure for dismissing an action for mootness

 is Federal Rule of Civil Procedure 12(b)(1). See e.g., Mayer v.

 Wallingford-Swarthmore Sch. Dist., 405 F. Supp. 3d 637, 640

 (E.D. Pa. 2019) (“Mootness is a proper basis for a 12(b)(1)

 motion to dismiss because the mootness doctrine implicates

 jurisdictional matters.”). When, as here, a party presents a

 factual challenge to the Court’s jurisdiction, the Court is not

 limited to the pleadings in resolving that challenge. See United

 States ex rel. Customs Fraud Investigations, LLC. v. Victaulic

 Co., 839 F.3d 242, 251 (3d Cir. 2016) (“When a Rule 12(b)(1)

 motion is evaluated as a ‘factual attack’ on the Court's subject




                                      6
Case 1:20-cv-05558-RMB-KMW Document 35 Filed 03/05/21 Page 7 of 11 PageID: 245



 matter jurisdiction, the court may consider evidence outside the

 pleadings in evaluating that attack.).

       Dismissal “pursuant to Rule 12(b)(1) of the Federal Rules

 of Civil Procedure is appropriate when the District Court lacks

 jurisdiction over the subject matter of the case.” Goodmann v.

 People's Bank, 209 F. App’x 111, 113 (3d Cir. 2006). The Court

 lacks subject matter jurisdiction “when the controversy has

 become moot.” Id.; see also Genesis Healthcare, 569 U.S. at 78-

 79 (2013) (“respondent has no personal interest in representing

 putative, unnamed claimants, nor any other continuing interest

 that would preserve her suit from mootness. Respondent's suit

 was, therefore, appropriately dismissed for lack of subject-

 matter jurisdiction.”). In a putative class action, if the

 “claims of the named plaintiffs become moot before class

 certification, dismissal of the action is [generally] required.”

 Brown v. Philadelphia Hous. Auth., 350 F.3d 338, 343 (3d Cir.

 2003).

       Here, Plaintiff’s refund has mooted her claims and the

 Court will dismiss the First Amended Class Action Complaint with

 prejudice. As an initial matter, the Court is not limited to the

 pleadings in addressing Defendant’s argument. Defendant has

 raised a factual challenge to the Court’s jurisdiction. See

 Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir. 2016) (“[A]

 factual challenge . . . attacks the factual allegations

                                      7
Case 1:20-cv-05558-RMB-KMW Document 35 Filed 03/05/21 Page 8 of 11 PageID: 246



 underlying the complaint’s assertion of jurisdiction, either

 through the filing of an answer or otherwise presenting

 competing facts.”) Therefore, the Court will consider the signed

 declaration and its supporting documentation that Defendant has

 filed. [See Docket No. 28-4].

       Defendant’s declaration states that Plaintiff was credited

 “the exact amount of funds and reward points that [she] used to

 purchase the cancelled flight tickets from British Airways.”

 [Id. at ¶ 6]. Plaintiff does not attempt to rebut either the

 existence of this refund or that it was issued in the correct

 amount. Indeed, Plaintiff brought this action because she was

 unable to receive an immediate refund for her airline ticket

 purchase from her credit card company- “Capital One handled

 flight cancellation services poorly for card members, so much so

 that consumers, including Plaintiff, have been left without

 travel and without a refund and/or reversal of charges and

 return of Rewards points.” [Docket No. 5, at ¶ 24]. But that

 refund has now been issued, and Plaintiff has received both a

 “reversal of charges and [a] return of Reward points.” The live

 Complaint states that Plaintiff was charged $4,906.31 for her

 purchase, and an exhibit to Defendant’s declaration clearly

 shows a $4,906.31 refund. [Docket No. 28-5]. A related exhibit

 also shows a complete refund of all reward points. [Docket No.

 28-6].

                                      8
Case 1:20-cv-05558-RMB-KMW Document 35 Filed 03/05/21 Page 9 of 11 PageID: 247



       On this record, the Court must accept Defendant’s factual

 challenge to subject matter jurisdiction. Plaintiff no longer

 has a concrete interest in the outcome in this case because she

 has received the very refund she was seeking. The First Amended

 Class Action Complaint repeatedly argues that Plaintiff is

 entitled to a refund for her canceled flights. This has been

 done. Therefore, Plaintiff’s individual claims are moot.

       Finally, Plaintiff contends that, even if her claims are

 moot, she should continue to serve as the class representative

 in this case. Specifically, Plaintiff argues that Defendant

 attempted to “pick-off” her claims to evade judicial review of

 its actions. Therefore, Plaintiff concludes, her claims should

 relate back to when she still had a live dispute, and the case

 can still proceed with her as the class representative.

       The relation back doctrine “permits courts to relate a

 would-be class representative’s (now moot) claim for relief back

 in time to a point at which that plaintiff still had a personal

 stake in the outcome of the litigation.” Richardson v. Bledsoe,

 829 F.3d 273, 279 (3d Cir. 2016). This doctrine is designed to

 prevent a defendant from evading class action litigation by

 “picking off” putative class representatives, or to avoid

 situations where the claims are “inherently transitory” or

 “capable of repetition yet evading review.” Id.




                                      9
Case 1:20-cv-05558-RMB-KMW Document 35 Filed 03/05/21 Page 10 of 11 PageID: 248



       The “picking off” exception requires a situation where “a

  plaintiff’s individual claim for relief is acutely susceptible

  to mootness by the actions of a defendant. Id. (internal

  quotation marks omitted) (emphasis added). The concern

  underlying this doctrine is well understood: “[I]f defendants

  were allowed to ‘pick off’ would-be class representatives, the

  defendants might be able to ensure ‘that no remedy could ever be

  provided for continuing abuses.’” Id. at 280 (quoting

  Blankenship v. Secretary of HEW, 587 F.2d 329, 333 (6th Cir.

  1978)).

       Those concerns, however, are not present here. Defendant’s

  declaration clearly states that Capital One did not issue the

  refund, but instead processed British Airways’s issuance of a

  refund. As a matter of policy, this difference is noteworthy, as

  it does not raise the same concerns that the picking off

  exception is intended to address. That the refund appeared in

  Plaintiff’s Capital One account- the same account used to

  purchase the airline tickets- does not mean that Capital One

  issued the refund. Therefore, the Court will instead apply the

  “general rule” of mootness: “the mooting of named plaintiff’s

  claim prior to class certification moots the entire case.” Id.

  at 286.




                                      10
Case 1:20-cv-05558-RMB-KMW Document 35 Filed 03/05/21 Page 11 of 11 PageID: 249



       Having found that the Court lacks subject matter

  jurisdiction over this matter, the Court will not address

  Defendant’s remaining arguments.

    III. CONCLUSION

       Thus, for the foregoing reasons, Defendant’s Motion to

  Dismiss [Docket No. 28] is GRANTED. The First Amended Class

  Action Complaint is DISMISSED with prejudice. An appropriate

  Order accompanies this Opinion.


  Dated: March 5, 2021              s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge




                                      11
